Exhibit 10.1

SEPARATION AGREEMENT

This Separation Agreement (“Agreement”), provided to employee on February 27,
2017, is entered into by and between Baxter Healthcare Corporation and its
parents, subsidiaries and related companies (“the Company”) and David Scharf
(“Employee”) arising out of Employee’s employment with, and separation from, the
Company.

1.    Separation Date:

Subject to the terms and conditions set forth herein, Employee’s employment with
the Company ends on March 10, 2017 (“Separation Date”). From February 27, 2017
to the Separation Date, Employee shall not be required to report to the office
but shall remain available to transition his duties to his successor and
otherwise remain available to consult on ongoing matters relating to his role as
CVP, General Counsel. Employee expressly understands and agrees that in order to
obtain the pay and benefits set forth herein, Employee shall not work for any
other entity prior to his Separation Date, unless prior written consent is
provided by the Chief Executive Officer. If Employee does so, his Separation
Date shall be accelerated to the first day of any such work (the “First Day”)
and Employee shall not be entitled to any of the pay or benefits set forth
herein in Paragraph 2a, which would otherwise be provided or vest on or after
such First Day. Employee further understands that he shall resign as an officer,
director or manager of Baxter International Inc. and any and all applicable
subsidiaries, and as a member of any board committee thereof, effective as of
February 27, 2017, in a form and manner as set forth in Attachment A.

2.    Company’s Promises:

In exchange for Employee’s promises and the other terms and conditions in this
Agreement, the Company agrees to provide Employee the following:

a.    The Company will continue to employ Employee through March 10, 2017 at the
same rate of pay and with the same benefits and perquisites, including but not
limited to, allowing him to vest in the March 2017 equity. Additionally,
Employee’s Company and Shire grants scheduled to vest in June 2017 will continue
to vest, which is in keeping with the terms of the grants.

b.    The Company will pay Employee the gross lump sum of $1,887,000, less all
appropriate withholdings, including any unpaid premium deductions held in
arrears. This payment shall be made within thirty (30) days following Employee’s
Separation Date.

c.    Employee also will receive Employee’s 2016 Officer Incentive Compensation
Plan (“OICP Plan”) bonus in the amount of $951,966 less all appropriate
withholdings. The date of payout shall be in accordance with the terms of the
OICP Plan.

d.    The Company will pay Employee an additional lump sum of $16,000, less all
appropriate withholdings, including any unpaid premium deductions held in
arrears, towards six months of COBRA cost share. This payment shall be made
within thirty (30) days following Employee’s signing and return of this
Agreement.

e.    The Company will provide Employee with executive-level outplacement
services for a total of up to twelve (12) months, or until Employee finds
alternative employment, whichever occurs first, at a Company approved
outplacement agency, provided however, that once Human Resources has provided
information to Employee on how to access such assistance, if Employee does not
initiate outplacement assistance within ninety (90) days, such assistance will
be forfeited

f.    The Company will not contest any claim for unemployment benefits filed in
Illinois arising out of Employee’s employment with or separation from the
Company on the Separation Date, provided, however, that nothing herein prohibits
the Company from providing information or documents to the State, if requested
or required by law.

Employee acknowledges that the payments and other benefits in this Agreement are
of value and exceed any amount to which he is otherwise entitled and only shall
be provided if Employee signs and returns the Agreement in the time allotted,
does not revoke acceptance of this Agreement in the time allotted, and otherwise
complies with all terms of this Agreement.

 

- 1 -



--------------------------------------------------------------------------------

General Benefits Information:

Employee should refer to the Summary of Information available from Human
Resources for information regarding benefits. Further information regarding
benefits may also be obtained by calling the Baxter Employee Benefits Center at
1-877-BAX-HR4U. Employee understands and agrees that the Company is not
providing, and does not intend to provide, any legal advice concerning
Employee’s benefits or the ability to continue them.

3.    Compliance with Section 409A

It is intended that all payments under this Agreement comply with, or are
otherwise exempt from, Section 409A of the Internal Revenue Code.
Notwithstanding the foregoing, in no event shall the Company have any obligation
to indemnify or otherwise compensate the Employee for any additional tax or
adverse tax consequence resulting from the application of Code Section 409A.

4.    Payment for Work Performed:

Employee will be paid up through and including the Separation Date for all work
performed on regularly scheduled pay dates at current base salary less all
appropriate withholdings, including any unpaid premium deductions held in
arrears. The Company also will pay Employee for all earned, unused vacation
days, which shall be paid on the next regularly scheduled payday following the
Separation Date or sooner, if required by law. The foregoing amounts will be
paid regardless of whether Employee signs this Agreement. Employee acknowledges
and agrees that upon payment of these amounts, he has been paid for all work
performed, including all wages, salary, bonuses, overtime, and any earned,
unused vacation due to Employee up through and including the Separation Date.
Employee agrees that he is entitled to no other payments whatsoever arising out
of employment with, or termination from, the Company, unless Employee agrees to
the terms of this Agreement.

5.    Employee’s Promises:

In exchange for the payments and other benefits provided to Employee in this
Agreement, Employee promises and agrees to the following:

a.    Employee releases and waives any and all claims on behalf of
herself/himself and Employee’s heirs, assigns, executors, administrators and
anyone claiming for or on Employee’s behalf, against the Company or other
Released Parties which have arisen up to and including the date on which
Employee signs this Agreement. “Released Parties” means the Company and its
parents, subsidiaries, affiliates, and assigns, plus all of its and their
executives, officers, directors, attorneys, employees, agents, and employee
benefit plans. This waiver and release includes but is not limited to: (i) any
and all claims alleging unlawful discrimination, harassment, or retaliation
based on race, sex, color, religion, national origin, sexual orientation, gender
identity, age, veteran or military status, disability or any other protected
category under federal, state or local laws, including but not limited to any
claims under the Age Discrimination in Employment Act as amended by the Older
Workers’ Benefit Protection Act; (ii) any and all other tort or contract claims,
whether seeking compensatory, punitive, legal or equitable damages, attorneys’
fees and/or costs of any kind, including, but not limited to, claims for
wrongful or retaliatory discharge, breach of contract or public policy,
defamation, libel, slander, invasion or breach of privacy, intentional and/or
negligent infliction of emotional distress, or personal injury; and (iii) any
other claim whatsoever up through and including the date Employee signs this
Agreement and whether currently known or unknown (collectively the “Waive and
Released Claims”). Notwithstanding the foregoing, “Waived and Released Claims”
do not include, and Employee is not waiving and releasing, (i) claims that by
law may not be waived and released, including but not limited to any claim for
unemployment or workers’ compensation benefits, or any claim for any vested,
accrued benefits to which Employee is (or

 

- 2 -



--------------------------------------------------------------------------------

becomes) otherwise entitled pursuant to the terms and conditions of any of the
benefit plans in which Employee participated prior to the Separation Date; or
(ii) any claim or lawsuit to challenge the validity of this Agreement under the
Age Discrimination in Employment Act, as amended by the Older Workers’ Benefit
Protection Act.

b.    Subject to the Section entitled Additional Limitations on Employee’s
Promises, Employee will not accept any money or other personal relief on account
of or as a remedy for Employee’s actual or alleged injury or damages, as a
result of or in connection with any past, present or future lawsuit, charge or
other claim filed with or by any federal, state, local or other court, agency or
other entity or person that involves or is based upon any Waived and Released
Claim (including without limitation any charge or other claim filed by or with
the Equal Employment Opportunity Commission (“EEOC”) or any similar state or
local governmental agency alleging any form of employment discrimination), it
being understood and agreed that Employee hereby waives and releases any such
monetary or other personal recovery.

c.    Employee will not file, or become a plaintiff or claimant of any kind, in
any lawsuit in court or in any arbitration proceeding against the Company (or
any of the other Released Parties) for, or based on, any Waived and Released
Claim. This includes, without limitation, Employee’s promise and agreement
hereby not to become a named or opt-in plaintiff, class or collective action
member or other claimant in any class action, collective action, representative
action or other consolidated action in court or any arbitration proceeding for,
or based on, any Waived and Released Claim, and to take all steps necessary to
opt out of any such action.

d.    Employee will return, on or before Employee’s Separation Date, all Company
property in good working order (by way of example this includes, but is not
limited to, key cards, badges, computers, handheld computer devices, credit
cards, files, documents, disks, building/parking passes) provided however that
the Company has agreed to allow Employee to retain his cell phone (transferring
to his own service).

e.    Employee will honor and continue to abide by all obligations set forth in
Employee’s Employment Agreement with the Company, if any, which agreement is
incorporated herein by reference. Notwithstanding this Agreement and for the
avoidance of doubt, Employee understands and agrees that any confidentiality,
intellectual property, and non-solicitation provisions in Employee’s Employment
Agreement remain in full force and effect.

f.    From now until the Separation Date and for a period of one (1) year
following Employee’s Separation Date, Employee will not hire or solicit, or
attempt to solicit, or encourage any Company employee to leave the Company’s
employ and will not assist any third party in hiring or soliciting or
encouraging any Company employee to leave the Company’s employ or become
employed elsewhere. This restriction specifically shall include, but not be
limited to, providing any information about any current Company employee to any
recruiter, retained search firm, or any other third party or person or entity
for purposes of hiring that employee or soliciting or encouraging that employee
to leave the Company or to be recruited elsewhere.

g.    Employee will cooperate with the Company as reasonably necessary in any
ongoing litigation, claim, investigation, or subpoena involving or relating to
the Company for which Employee may have knowledge due to employment with the
Company. This shall include Employee being available to meet with the Company’s
legal representatives and appearing to testify truthfully as a witness in
administrative or court proceedings or in depositions provided that the Company
shall make reasonable efforts to schedule any such meetings or appearances at
mutually agreeable times and locations. Employee, in addition, agrees that he
will, within forty-eight (48) hours of receipt of any such subpoena or other
legal requirement requiring testimony, information or cooperation from Employee,
notify the Company’s Legal Department to allow the Company to assert any and all
available legal defenses.

h.    Employee will assist in the transition, if any, of duties and to remain
available to answer questions or provide information concerning past employment
or duties as reasonably necessary to effectuate any such transition.

 

- 3 -



--------------------------------------------------------------------------------

i.    Subject to the Section entitled Additional Limitations on Employee’s
Promises, Employee will not defame, disparage, libel or slander the Company or
any of the Released Parties.

j.    The payments and other benefits provided to Employee shall be reported to
appropriate governmental agencies as taxable income to the extent required by
law. Employee agrees to indemnify the Company and the Release Parties and hold
them harmless from any interest, taxes or penalties assessed against them by any
governmental agency as a result of Employee’s non-payment of taxes on the
payments and other benefits provided to Employee under this Agreement. The
Company makes no representation as to the taxability of the payments and other
benefits provided to Employee under this Agreement.

6.    Additional Limitations on Employee’s Promises:

This Agreement does not in any way, and is not intended to: (i) limit or
restrict Employee’s non-waivable right to file an administrative complaint with
the EEOC (or to cross file such a complaint with a state or local agency), the
National Labor Relations Board (“NLRB”), or with another governmental agency;
(ii) require Employee to dismiss any pending administrative complaint with the
EEOC (or cross-filed state or local agency complaint), NLRB, or with another
governmental agency; (iii) limit or restrict Employee’s non-waivable right to
participate as a witness or cooperate in any investigation by the EEOC, NLRB, or
another governmental agency; or (iv) limit Employee’s right to receive an award
for information provided to the Securities and Exchange Commission or with
another governmental agency. This Agreement also does not in any way, and is not
intended to, apply to any claim arising out of conduct occurring after the date
this Agreement is signed by Employee, or limit or restrict Employee’s right to
file a claim to enforce the terms of this Agreement after it becomes effective.

7.    Employee Representations Concerning Company Conduct:

Unless expressly stated herein, Employee is not aware of any actions by the
Company or any of the Released Parties up through and including the Separation
Date that evidence: (i) any inappropriate, discriminatory, unlawful, unethical,
or retaliatory conduct of any kind whatsoever (“Inappropriate Conduct”) against
Employee or any other third person or entity, or (ii) any failure of the Company
to reasonably investigate or respond to any complaint that Employee has made
about Inappropriate Conduct.

8.    Miscellaneous Terms:

This Agreement:

a.    may be executed in multiple counterparts, each part constituting an
original. A facsimile shall constitute an original copy;

b.    shall not be construed as an admission of wrongdoing on the part of the
Company, Employee, or the Released Parties;

c.    if found to be unenforceable in whole or in part, shall be modified so as
to give full effect to the parties’ intentions or, if not possible, the
unenforceable provision excised from the Agreement with each and every remaining
portion of the Agreement remaining in full force and effect; and

 

- 4 -



--------------------------------------------------------------------------------

d.    shall supersede any prior oral or written communications concerning the
subject matter or terms of this Agreement.

9.    Employee’s Acknowledgement and Agreement:

Employee understands, acknowledges and agrees that he has:

a.    carefully read and fully understands the Agreement and is signing this
Agreement knowingly and voluntarily and without duress or coercion; and

b.    been advised by this Agreement, in writing, to consult with an attorney,
at own expense, prior to executing this Agreement; and

c.    been given a full twenty-one (21) days within which to consider the
Agreement before signing it; and

d.    been given seven (7) days following Employee’s execution of this Agreement
to revoke acceptance of this Agreement by delivering a written notice of
revocation to “Corporate Vice President, Global Human Resources, Baxter
Healthcare Corporation, One Baxter Parkway, Deerfield, Illinois 60015.” This
Agreement will not become effective or enforceable until this seven (7) day
revocation period has expired without any revocation by Employee. Employee
understands that if he does not sign this Agreement within the consideration
period and by the deadline for signature specified below, and/or revokes
acceptance of this Agreement within this revocation period specified in this
paragraph, he is not entitled to the payments and other benefits provided in
this Agreement.

THIS AGREEMENT MUST BE SIGNED BY EMPLOYEE AND RETURNED TO JEANNE MASON BEFORE OR
BY MARCH 20, 2017 TO BE ENFORCEABLE. IF NOT RECEIVED BY THIS DATE, EMPLOYEE WILL
BE DEEMED TO HAVE REJECTED THIS AGREEMENT.

 

/s/ David Scharf

    

/s/ Jeanne Mason

  Employee: David Scharf      Authorized Company Representative  

March 2, 2017

    

March 2, 2017

  Employee’s Date of Execution      Company’s Date of Execution  

[intentionally left blank]

 

- 5 -



--------------------------------------------------------------------------------

Attachment A

 

- 6 -